UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7945



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL D. WALDE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-02-445; CA-04-291)


Submitted:   April 20, 2005                    Decided:   May 2, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul D. Walde, Appellant Pro Se. Sara Elizabeth Flannery, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Paul D. Walde, formerly a federal prisoner, seeks to

appeal the district court’s order dismissing his motion filed under

28 U.S.C. § 2255 (2000).          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent    “a   substantial    showing    of   the   denial    of    a

constitutional     right.”       28   U.S.C.   §    2253(c)(2)     (2000).     The

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Walde has not made the

requisite     showing.        Accordingly,     we    deny    a   certificate      of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED